DETAILED ACTION
This is in response to the amendments and arguments filed 08 February 2022.  Claims 2-7 have been canceled and Claims 1 and 8-25 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over DE ROOY et al (US 2017/0335225) made in the previous Office action is withdrawn in view of the amendments made to the claims requiring that R11 in the phosphorus-containing compound is a methyl group. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 8-10 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al (US 6,127,323).
Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive. As previously set forth, Watts et al [“Watts”] disclose disclose that the anti-shudder durability of power transmitting fluids, particularly automatic transmission fluids, is improved by incorporating a combination of alkyl phosphonates, ashless dispersants and metallic detergents (Abstract).  Watts discloses that the alkyl phosphonate has the structure:
R – P(=O) – (O- R1) (O – R2) 
wherein R is a C8 to C30 hydrocarbyl, R1 is a C1 to C20 hydrocarbyl, and R2 is a C1 to C4 hydrocarbyl or hydrogen.  Thus, R1 and R2 may both be a methyl group, and R contains 8-30 carbon atoms.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	Watts discloses that while any effective amount of the alkyl phosphonate may be used to achieve the benefits of the invention, typically these effective amounts will be from 0.1 to 10 mass %, and most preferably from 1.0 to 5.0%, in the finished fluid, which overlaps the claimed range of “0.05% to 3.0% by mass” in independent Claims 1 and 9.  Dependent Claims 19, 22 and 24 recite an amount of “0.1% by mass or more and 2.0 % by mass or less” for the alkyl phosphonate compound and dependent claim 25 recites an amount of “0.3% by mass or more and 1.0% by mass or less” which are within the broad range of from 0.1 to 10 mass % for the alkyl phosphonate compound disclosed in Watts.  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Thus the examiner is of the position that Watts meets the limitations of the claimed lubricating oil composition for a drive system apparatus comprising a base oil and a phosphorus-containing compound represented by general formula (1).   
The “drive system apparatus” set forth in the claims refers to various transmissions, power steering and shock absorbers. Specification page 16.  Watts discloses that the power transmitting fluids of the invention, and particularly automatic transmission fluids, improve overall fuel economy by enabling the vehicle to operate without vibration or shudder (good “anti-shudder” characteristics). See COL.1.    
Response to Arguments
In the response filed 08 February 2022, applicant amended independent claims 1 and 9 to require that the base oil have “a density of from 0.80 g/cm2 to 0.95 g/cm2 at 15°C”.  Although the density of the lubricating base oils are not disclosed in Watts, the lubricating base oils disclosed in the prior art have a value of density, although such a value was not measured. However, the applied prior art broadly discloses that the lubricating oils useful in the invention are derived from natural lubricating oils, synthetic lubricating oils, and mixtures thereof.  Watts discloses that both the natural and synthetic lubricating oil will each have a kinematic viscosity ranging from about 1 to about 100 mm2/s (cSt) at 100°C, and preferably from about 2 to about 8 mm2/s at 100°C.  
In Examples 1 and 2 disclosed in the specification on page 23, the base oil used is a paraffinic mineral oil having a kinematic viscosity at 40°C of 8.86 mm2/s, kinematic viscosity at 2/s, a viscosity index of 78 and a density at 15°C of 0.8682 g/cm3.  Watts discloses that suitable mineral oils include “oils that are naphthenic or paraffinic in chemical structure”, and that typically the mineral oils will have kinematic viscosities preferably from 2 to 6 mm2/s (cSt) at 100°C.  Thus, the examiner is of the position that the density of the lubricating base oil recited in independent Claims 1 and 9 does not render patentability to the claims since Watts discloses that suitable base oils include paraffinic mineral oils having a kinematic viscosity at 100°C within the range of from 2 to 6 mm2/s at 100°C which is the same base oil used in Examples 1 and 2 in the specification, and the density of the paraffinic mineral oils disclosed in Watts is expected to be the same or similar to the claimed value unless demonstrated otherwise.  Indeed, an internet search reveals that paraffinic mineral oils typically have a density of approximately 0.8 g/cm3, and that mineral oils in general have a density of 0.87 g/cm3.    

Claim Rejections - 35 USC § 103
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al (US 6,127,323) in combination with Nakamaru et al (US 5,433,870).  
Watts et al [“Watts”] is relied on as outlined above.
Dependent Claims 11 and 14 require that the drive line apparatus be provided with a part comprising polytetrafluoroethylene; the “part” being a sliding bearing and/or a piston ring (specification page 16).  Although not disclosed in Watts, sliding members having a sliding surface mainly composed of polytetrafluoroethylene are conventional in the art as evidenced by Nakamaru et al [“Nakamaru”].  
Nakamaru discloses a multilayered sliding member having more excellent friction and wear-resistant properties and also showing more excellent anti-cavitation properties when in use shock absorber exhibiting excellent sliding characteristics in use in oil or under oil lubrication.  COL. 1, L5-15.    
Thus having the applied prior art references before the inventor at the time the invention was made it would have been obvious to have used a conventional part containing polytetrafluoroethylene as evidenced by Nakamaru, in the drive system apparatus disclosed in Watts, if the known imparted properties of excellent friction and wear-resistant properties were so desired. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).

Claim Rejections - 35 USC § 103
Claims 1, 8, 9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagakari (US 2017/0327764).
Nagakari discloses a lubricating oil composition for a sliding glide surface, which exhibits excellent low friction properties and extreme pressure properties so as to enable high precision machining in a machine tool (Abstract).  Nagakari discloses that the lubricating oil composition comprises a base oil and a phosphonate represented by formula 1 in [0021].  
Nagakari discloses that the base oil may be of Group I to Group IV in the API base oil categories, or mixtures thereof [0010].  Nagakari discloses that an example of a Group 1 base oil is a paraffin-based mineral oil, an example of a Group II base oil is a paraffin-based mineral oil 3 [0036]; base oil 4 having a density at 15°C of 0.8627 g/cm3 [0038]; base oil 5 having a density at 15°C of 0.8683 g/cm3 [0039]; base oil 6 having a density at 15°C of 0.8625 g/cm3 [0040]; and base oil 7 having a density at 15°C of 0.8736 g/cm3 [0041].
  Nagakari discloses that the phosphonate component may be represented by formula (1) wherein R1 is a saturated or unsaturated alkyl group having 12-22 carbon atoms, and R2 is a saturated or unsaturated alkyl group having 1-18 carbon atoms [0022].  Nagakari sets forth specific examples of such compounds including dimethyl-dodecyl phosphonate and various other dimethyl alkyl phosphonates [0023].  Nagakari discloses that the phosphonate compounds are suitably used at a quantity of not less than 0.2 mass%, and not more than 2 mass% [0024].  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Thus the examiner is of the position that the lubricating oil compositions disclosed in Nagakari meet the limitations of the claimed lubricating oil compositions.  The preamble claim language “for a drive system apparatus” in independent Claim 1 carries no patentable weight because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure or composition is capable of performing the intended use, then it meets the claim.  The method for producing a lubricating oil composition of claim 9 comprises the step of “blending a base oil” having a specific density and a phosphorus-containing compound, which is clearly taught by Nagakari.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
March 28, 2022